       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 1 of 20




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MARGARET W. LAMBROSE
 3   Assistant Federal Public Defender
     Nevada State Bar No. 11626
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Maggie_Lambrose@fd.org
 7   Attorney for David Kent Fitch
 8
 9                       UNITED STATES DISTRICT COURT

10                              DISTRICT OF NEVADA

11
     UNITED STATES OF AMERICA,                   Case No. 2:04-cr-00262-JCM-PAL
12
                 Plaintiff,                         Emergency Motion for Order
13                                                Reducing Sentence or Modifying
           v.
14                                                Judgment under 18 U.S.C. § 3582
     DAVID KENT FITCH,                            (c)(1)(A)(i) and Authorizing Any
15                                                    Remaining Portion of His
                 Defendant.                       Sentence to be Served on Home
16
                                                             Confinement
17
                                                  (Expedited Ruling Requested due
18                                                    to COVID-19 Pandemic)
19
20         I.    Introduction
21         Defendant    David   Fitch    respectfully   moves   this   Court   to   grant
22   compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on the “extraordinary
23   and compelling reasons” presented by the COVID-19 pandemic. This Court should
24   grant relief because at 61 years old, Mr. Fitch is suffering from several chronic
25   medical conditions, leaving him especially vulnerable to COVID-19 and causing
26   him constant pain while also limiting his mobility. Mr. Fitch has suffered many
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 2 of 20




 1   years with kidney failure, heart disease, hypertension, 1 a degenerative disc in his
 2   neck, severe GERD, an enlarged prostate with urethral obstruction, colonic polyps,
 3   Barrett’s esophagus, bunions with hallux valgus and arthritis. 2 Mr. Fitch’s back
 4   issues, arthritic knees, and malformed feet make it painful for him to walk and
 5   requires him to sit most of the time. 3
 6          The grave situation the COVID-19 outbreak poses inside the Bureau of
 7   Prisons (BOP) afflicting staff and inmates and causing multiple inmate deaths
 8   could be a death sentence for Mr. Fitch because his chronic diseases and limited
 9   mobility make self-care and social distancing nearly impossible while in prison.
10          Compassionate release is also appropriate because Mr. Fitch has been in
11   custody since 2000 4 and he has served nearly 16 years of his sentence for this
12   conviction. 5
13
14
            1 Heart disease and kidney disease are two of the conditions that the CDC

15   has unambiguously explained place Mr. Fitch at greater risk of COVID-19. See
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
16   higher-risk.html. Moreover, studies are finding that those with hypertension are
     more likely to contract COVID-19, have worse symptoms and die from the
17   infection. https://www.webmd.com/lung/coronavirus-high-blood-pressure#1
            2 Exhibit A “medical records” filed under seal. Mr. Fitch’s enlarged prostate
18
     and urethral obstruction as well as his degenerative disc disease are documented
19   as far back as the 2007 PSR. See PSR ¶¶ 114-115; see also Fitch sentencing
     memorandum and letter in support of sentencing from Dr. Grover. ECF 218.
20   Moreover, although the BOP approved Mr. Fitch for spine surgery in 2016, to date
     he still has not received it.
21          3 Exhibit B “Picture of Mr. Fitch’s feet.”

22          4 Mr. Fitch was initially arrested in the companion case, United States v.
     David Kent Fitch, 2:00-cr-00050-KJD. Mr. Fitch has been in continuous federal
23   custody since 2000.
            5 Mr. Fitch made his initial appearance on this case in July 2004. ECF No.
24
     4. It appears that Mr. Fitch may have received partial credit toward this sentence
25   from the date of his initial arraignment in this case. However, because the record
     is somewhat unclear, undersigned counsel requested a calculation from the BOP
26   on May 26, 2020. To date, counsel has not received a response from the BOP. Due
     to the urgent nature of this matter, counsel could not wait any longer to file this



                                               2
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 3 of 20




 1            Mr. Fitch has a strong release plan as he has tremendous family support
 2   from his sister Kathy Densmore. 6 Ms. Densmore, a retired educator and principle,
 3   lives in Waco, Texas with her husband, Mr. Densmore, a retired educator and
 4   minister. Mr. and Ms. Densmore have a room in their home for Mr. Fitch and they
 5   will help Mr. Fitch get the medical treatment he has needed (but not received) for
 6   years.
 7            For these reasons, Mr. Fitch requests an order modifying his sentence to
 8   time served or, in the alternative, modifying his Judgment to allow him to serve a
 9   portion of his sentence on home confinement, under the Coronavirus Aid, Relief,
10   and Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281
11   (March 27, 2020), the Second Chance Act of 2007, and 18 U.S.C. § 3621.
12            II.     Charges and Time Served
13            Mr. Fitch has been in custody since 2000 for fraud related crimes that
14   occurred between 1999 and 2000. When charging Mr. Fitch, the government
15   brought two separate indictments even though the charges arose out of the same
16   fraudulent scheme. ECF No. 218.
17            In 2000, the government indicted Mr. Fitch in United States v. David Kent
18   Fitch, 2:00-cr-00050-KJD. ECF No. 291. Mr. Fitch was arrested in February 2000.
19   Id. In July 2000, Mr. Fitch pleaded guilty to all 10 counts in the indictment without
20   a plea agreement. Id. The court sentenced Mr. Fitch to 97 months, the high-end of
21   the guideline range, in November 2000. ECF No. 218.
22            The government then indicted Mr. Fitch in this case in 2004. ECF No. 1. In
23   June 2007, a jury convicted Mr. Fitch of two counts of Fraudulent Use of an Access
24   Device, eight counts of Bank Fraud, two counts of Attempted Fraudulent Use of an
25
     motion. Undersigned counsel will update the record once she receives the BOP
26   calculation.
              6   Exhibit C “Letter from Kathy Densmore to Judge Mahan.”


                                                 3
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 4 of 20




 1   Access Device, two counts of Laundering Monetary Instruments and one count of
 2   Money Laundering. ECF Nos. 198, 230.
 3         In October 2007, this Court sentenced Mr. Fitch to 262 months
 4   imprisonment, or 21 years and 10 months. ECF No. 224, 230. It appears during
 5   sentencing,     this Court was silent as to whether this sentence should run
 6   concurrent to the 97-month sentence Mr. Fitch received in United States v. David
 7   Kent Fitch, 2:00-cr-00050-KJD. 7 Because the judgement of conviction did not
 8   impose concurrent sentences, the BOP ran the sentences consecutively. If not for
 9   the consecutive sentences, Mr. Fitch would already be out of custody. 8
10         III.     Legal Framework of Compassionate Release
11                  A.    Compassionate Release Before the First Step Act
12         The compassionate release statute empowers courts to reduce a defendant’s
13   sentence whenever “extraordinary and compelling reasons warrant such a
14   reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). The statute was first enacted as part of
15   the Comprehensive Crime Control Act of 1984 to serve as a “safety valve” to enable
16   judges to reassess whether a sentence reduction was warranted by factors
17   addressed through the abolished parole system. 9 The Sentencing Commission
18   defined “extraordinary and compelling reasons” as including medical conditions,
19   age, family circumstances, and “other reasons.” U.S.S.G. § 1B1.13, comm. n.1(A).
20
21
22
           7 This representation is based on Mr. Fitch’s memory of the 2007 sentencing
23
     hearing. Undersigned counsel ordered the transcript of the sentencing hearing and
24   will supplement the record with the transcript when she receives it.
25         This Court also imposed a concurrent supervised release terms of 5 years.
           8

     ECF No. 230.
26
           9   S. Rep. No. 98-225, at 121 (1983).



                                                    4
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 5 of 20




 1         As originally enacted, the statute left sole discretion for filing compassionate
 2   release motions with the Director of the Bureau of Prisons (“BOP”). But, the BOP
 3   rarely filed motions on behalf of inmates who met the eligibility criteria. 10
 4                B.     Compassionate Release After the First Step Act
 5         On December 21, 2018, the President signed the First Step Act into law,
 6   changing § 3582, most significantly by allowing defendants to directly petition
 7   courts for relief instead of leaving relief decisions solely with the BOP. 18 U.S.C.
 8   § 3582(c)(1)(A).
 9         The compassionate release statute, as amended by the First Step Act,
10   authorizes district courts to grant relief whenever “extraordinary and compelling
11   reasons” warrant a reduction, consistent with the sentencing factors outlined in 18
12   U.S.C. § 3553(a) and the Sentencing Commission’s applicable policy statements—
13   regardless of the BOP’s position. Thus, a district court can grant a sentencing
14   reduction under 18 U.S.C. § 3582(c)(1)(A), where “extraordinary and compelling
15
16
17
           10  According to BOP statistics provided to Congress, BOP received 3,122
18   requests for compassionate release between 2014 and 2017. Of those, 817
19   requests involved terminal illness, with the BOP only approving 306 of those
     requests—less than 10% of the total requests. It also took the BOP an average of
20   almost 7 months to make its approval decision, during which 81 prisoners died
     waiting for the BOP’s answer. See https://compassionater
21
     elease.com/compassionate-release-statistics. See also United States v. Beck, No.
22   1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019) (noting BOP’s
     “grossly inadequate treatment” and granting compassionate release); Dep’t of
23   Justice, Office of the Inspector General, The Federal Bureau of Prisons’
24   Compassionate Release Program, p.11 (April 2013), available at
     https://oig.justice.gov/reports/2013/ e1306.pdf (“The BOP does not properly
25   manage the compassionate release program, resulting in inmates who may be
26   eligible candidates for release not being considered.”); U.S.S.G. § 1B1.13, n.4
     (admonishing BOP for its past failure to pursue relief on behalf of eligible
     inmates).


                                                5
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 6 of 20




 1   reasons warrant such a reduction” and “a reduction [would be] consistent with
 2   applicable policy statements issued by the Sentencing Commission.”
 3          The policy statements explain “extraordinary and compelling reasons exist”
 4   where a defendant “(i) is at least 65 years old; (ii) is experiencing a serious
 5   deterioration in physical or mental health because of the aging process; and (iii)
 6   has served at least 10 years or 75 percent of his or her term of imprisonment,
 7   whichever is less.” See U.S.S.G. § 1B1.13 cmt. n.1(A).
 8          The Sentencing Commission also directs courts to consider whether the
 9   defendant poses “a danger to the safety of any other person or to the community,
10   as provided in 18 U.S.C. § 3142(g),” and “the factors set forth in 18 U.S.C. § 3553(a),
11   to the extent they are applicable.” See U.S.S.G. § 1B1.13.
12          Mr. Fitch’s request for compassionate release does not ask the Court to
13   review a BOP decision. Rather, the statutory responsibility to decide whether to
14   extend compassionate release to Mr. Fitch rests solely with the Court. Since the
15   First Step Act took effect, courts have continued to expand compassionate release,
16   finding “extraordinary and compelling reasons” in circumstances beyond, or
17   combined with, the factors of age, medical condition, and family needs the BOP has
18   typically identified. 11
19
20          11 See, e.g., United States v. Redd, No. 1:97-cr-0006-AJT, 2020 WL
     1248493, at *8 (E.D. Va. Mar. 16, 2020) (“[T]he Court joins other courts in
21   concluding that a court may find, independent of any motion, determination or
     recommendation by the BOP Director, that extraordinary and compelling reasons
22   exist based on facts and circumstances other than those set forth in U.S.S.G. §
23   1B1.13 cmt. n.1(A)-(C) . . . .”); United States v. Young, No. 2:00-cr-0002-1, 2020
     WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (recognizing “a majority of the
24   district courts that have considered the issue have likewise held, based on the
     First Step Act, that they have the authority to reduce a prisoner’s sentence upon
25   the court’s independent finding of extraordinary or compelling reasons”); United
     States v. Maumau, No. 2:08-cr-0758-TC, 2020 WL 806121, at *3 (D. Utah Feb. 18,
26   2020) (“Thus, courts may, on motions by defendants, consider whether a sentence
     reduction is warranted for extraordinary and compelling reasons other than



                                                 6
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 7 of 20




 1                C.  Mr. Fitch waited 30 days after submitting his request to
                      the Warden to petition this Court for compassionate
 2
                      release
 3         Mr. Fitch applied for compassionate release with the Warden of FCI
 4   Greenville on April 3, 2020, and to date he has not received a response. Under 18
 5   U.S.C. § 3582(c)(1)(A), a defendant ordinarily must exhaust administrative
 6   remedies with the BOP (unless the court waives exhaustion) or wait 30 days after
 7   submitting a request for compassionate release to the warden, whichever comes
 8   first, before petitioning a court for relief. 18 U.S.C. § 3582(c)(1)(A). As Mr. Fitch
 9   submitted his request to the Warden on April 3, 2020, the 30-day window for the
10   prison to respond passed on May 3, 2020. The 30-day wait period is fulfilled.
11         II.    Extraordinary and compelling reasons exist to reduce Mr.
                  Fitch’s sentence
12
13         As Mr. Fitch has served over 20 years in prison, this Court can be sure that
14   Mr. Fitch has been sufficiently punished. Although a necessary goal of sentencing
15   is punishment and deterrence, society also has an interest in being compassionate
16   for older defendants who are particularly vulnerable.
17         The present motion for compassionate release is based on conditions that
18   have radically changed in the 20 years since the underlying offense. Mr. Fitch is
19
     those specifically identified in the application notes to the old policy statement.”
20   (citation and internal quotation marks omitted)); United States v. Schmitt, No.
     CR12-4076-LTS, 2020 WL 96904, at *3 (N.D. Iowa Jan. 8. 2020) (“agree[ing] with
     those courts” that have concluded “Guideline § 1B1.13 cmt. n.1 does not restrain
21
22   a court’s assessment of whether extraordinary and compelling reasons exist to
     release a defendant”); United States v. Valdez, No. 3:98-cr-0133-01-HRH, 2019
23   WL 7373023, at *2 (D. Alaska Dec. 31, 2019) (“This court concludes that it is no
     longer bound to look to the director of the Bureau of Prisons for a definition of
24   extraordinary and compelling reasons beyond application note 1(A) through (C)”);
     United States v. Rodriguez, No. 17-cr-00021-WHO-1, 2019 WL 6311388, at *7
25   (N.D. Cal. Nov. 25, 2019) (“This court follows the growing number of district
     courts that have concluded that, in the absence of applicable policy statements,
26   courts ‘can determine whether any extraordinary and compelling reasons other
     than those delineated in U.S.S.G. 1B1.13 cmt. N.1 (A)-(C) warrant compassionate
     release.’”).


                                                7
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 8 of 20




 1   now an old man who can barely walk and whose health has been declining for
 2   years. Mr. Fitch meets the criteria for compassionate release for several reasons:
 3   (1) he is 61 years old and at high-risk for COVID-19 infection, coupled with his
 4   incarceration during the devasting COVID-19 outbreak; (2) he has served at least
 5   10 years or 75% of his imprisonment term, because he has served almost 16 years
 6   of his sentence; (3) he poses a minimal risk to public safety, which can be managed
 7   through home confinement and supervision conditions; and (4) the 18 U.S.C. §
 8   3553(a) factors support his release.
 9                A.     Mr. Fitch suffers from comorbidities, placing him at
                         high risk of becoming seriously ill from Covid-19, which
10
                         is spreading uncontrolled throughout the BOP
11
12          To   determine        what   constitute   “extraordinary    and    compelling
13   circumstances,” Congress tasked the Sentencing Commission with developing
14   criteria. See 28 U.S.C. §994(t) (noting that, for “the sentencing modification
15   provisions in §3582(c)(1)(A)),” the Commission “shall describe what should be
16   considered extraordinary and compelling reasons . . . .”). The Commission, in turn,
17   set   out three   specific    categories   (medical   conditions, age,   and   family
18   circumstances), as well as a catch-all category (“other reasons”), which includes
19   “extraordinary and compelling reason[s] other than, or in combination with,” an
20   individual’s medical conditions, age, or family circumstances. See U.S. Sentencing
21   Guidelines § 1B1.13 cmt. n.1 (2018).
22          Mr. Fitch has extraordinary and compelling reasons for a sentence
23   reduction: Mr. Fitch is 61 years old and suffers from comorbidities (kidney failure,
24   heart disease, hypertension), which place him at high risk of becoming seriously ill
25   from COVID-19-related complications.
26



                                                 8
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 9 of 20




 1         On March 11, 2020, the World Health Organization (“WHO”) officially
 2   classified the spread of COVID-19, the disease caused by the novel coronavirus, as
 3   a pandemic. 12 On March 13, 2020, the President declared a national emergency
 4   due to the evolving threat of the COVID-19 outbreak. To slow the spread of the
 5   disease, the Centers for Disease Control and Prevention (“CDC”) has broadly
 6   advised people to take basic preventive actions, such as avoiding crowds, staying 6
 7   feet away from others, keeping surfaces disinfected, and frequently washing their
 8   hands or using hand sanitizer. 13 These precautions are impossible for incarcerated
 9   individuals. Public health experts warn that incarcerated individuals “are at
10   special risk of infection” and are “less able to participate in proactive measures to
11   keep themselves safe.” 14     The conditions in BOP facilities are therefore,
12   unfortunately, a uniquely hospitable environment for COVID-19 to spread. 15
13         COVID is spreading throughout jails and prisons like wildfire. COVID-19
14   has infected over 29,000 inmates across the country (last tabulated the week of
15
16
17
18
19
           12“WHO Characterizes COVID-19 as a Pandemic,” World Health
20   Organization (March 11, 2020), https://bit.ly/2W8dwpS.
          13 Id.
21
           14  “Achieving a Fair and Effective COVID-19 Response: An Open Letter to
22
     Vice-President Mike Pence, and Other Federal, State, and Local Leaders from
23   Public Health and Legal Experts in the United States” (March 2, 2020), at
     https://bit.ly/2W9V6oS.
24
           15 Joseph A. Bick, “Infection Control in Jails and Prisons,” Clinical
25   Infectious Diseases 45(8): 1047-1055 (2007), available at
     https://doi.org/10.1086/521910; Vice News, “Sick Staff, Inmate Transfers, and No
26   Tests: How the U.S. is Failing Federal Inmates as Coronavirus Hits” (Mar. 24,
     2020), available at https://www.vice.com/ en_us/ article/jge4vg/ sick-staff-inmate-
     transfers-and-no-tests-how-the-us-is-failing-federal-inmates-as-coronavirus-hits.


                                                9
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 10 of 20




 1   May 20, 2020):
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15             These numbers are “almost certainly an undercount,” as many facilities are
16   less-than-forthcoming with complete information. Or they simply aren’t testing
17   aggressively enough to appreciate COVID-19’s spread. Ohio, for example,
18   aggressively tested inmates and uncovered nearly 4,000 positive cases; Arizona,
19   meanwhile, had tested just 172 by the end of April. Many of these infections are
20   inmates in BOP custody. In fact, 70% of people tested in BOP custody are COVID-
21   19 positive. 16
22             As of May 25, 2020, 3,144 federal inmates have contracted COVID-19, as
23   well as 403 BOP staff, spread across 52 facilities:
24
25
26         “70% of inmates tested have COVID-19: Bureau of Prisons,” ABC NEWS
          16
     (May 1, 2020) https://abcnews.go.com/US/70-inmates-tested-covid-19-bureau-
     prisons/story?id=70454527


                                                10
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 11 of 20




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12      And while some states report infection curves are “flattening” in response to
13   aggressive mitigation measures (including social distancing), the same can’t be
14   said for the BOP’s curve, which continues to climb:
15
16
17
18
19
20
21
22
23
24
           The BOP’s infection rate is far above the national average, with those in
25
     BOP custody infected at a rate 3.69 times higher:
26



                                              11
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 12 of 20




 1
 2
 3
 4
 5
 6
 7
 8
 9         COVID-19 has infected thousands throughout the nation’s prison system—
10   and continues to spread. As this alarming crisis continues to spin out of control in
11   the BOP, the universally recommended antidote is simple: reduce the prison
12   population. Courts are increasingly heeding the call from legal and medical experts
13   by releasing vulnerable inmates from BOP facilities. 17
14
15
           17
              United States v. Foster, No. 1:14-cr-324-02, Dkt. No. 191 (M.D. Pa. Apr. 3,
     2020) (noting the “unprecedented” circumstances facing “our prison system” and
16   finding COVID-19 is an extraordinary and compelling basis for release; “[n]o
     rationale is more compelling or extraordinary”); United States v. Colvin, 2020 WL
17   1613943 (D. Conn. Apr. 2, 2020) (noting defendant’s multiple health conditions and
     inability to social-distance in prison and concluding that “[i]n light of the
18   expectation that the COVID-19 pandemic will continue to grow and spread over
     the next several weeks, the Court concludes that the risks faced by Defendant will
19   be minimized by her immediate release to home”); United States v. Perez, No. 1:17-
     cr-513-AT, Dkt. No. 98 (S.D.N.Y. Apr. 1, 2020) (granting compassionate release
20   where “[t]he benefits of keeping [Perez] in prison for the remainder of his sentence
     are minimal, and the potential consequences of doing so are extraordinarily
21   grave”); United States v. Rodriguez, No. 2:03-cr-271-AB, Dkt. No. 135 (E.D. Pa.
     Apr. 1, 2020) (granting release after finding risk factors for COVID-19 constitute
22   extraordinary and compelling reason and noting that prisons are “tinderboxes for
23   infectious disease”); United States v. Muniz, Case No. 4:09-cr-199, Dkt. No. 578
     (S.D. Tex. Mar. 30, 2020) (releasing defendant serving 188-month sentence for
24   drug conspiracy, given vulnerability to COVID-19); United States v. Copeland, No.
     2:05-cr-135-DCN (D.S.C. Mar. 24, 2020) (granting First Step Act relief to defendant
25   in part due to “Congress’s desire for courts to release individuals the age defendant
     is, with the ailments that defendant has during this current pandemic”); United
26   States v. Underwood, Case No. 8:18-cr-201-TDC, Dkt. No. 179 (Mar. 31, 2020)
     (encouraging release to furlough of elderly defendant in BOP custody because, even



                                               12
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 13 of 20




 1                  B.    COVID-19 is deadly, especially for those who fall in the
                          CDC’s “high risk” category for serious illness.
 2
 3         But it’s not just infections; there are deaths.
 4         On April 28, 2020, Andrea Circle Bear died from Covid-19-related
 5   complications. 18 She was 30 years old and serving a 26-month sentence for a non-
 6   violent drug offense. She was pregnant, and doctors saved her baby, now orphaned.
 7   She fell into the CDC’s “high risk” category.
 8         On April 24, 2020, John Ng died from Covid-19-related complications. 19 He
 9   was 43 years old and serving a 14-month sentence for conspiracy to engage in
10   prostitution and money laundering. He fell into the CDC’s “high risk” category.
11         These are two of the 59 people who have died from COVID-19-related
12   complications while in BOP custody. 20 And besides all being in BOP custody,
13   nearly all of these 59 individuals shared something else in common: they fell into
14   the CDC’s high-risk category for developing serious illness from COVID-19-related
15   complications. That high-risk category includes those who are older (65+), or those
16   who possess underlying medical conditions, including heart disease and kidney
17   disease. This is especially true for individuals with comorbidities (two or more
18   diseases present in one person simultaneously).
19
20
21
22
23
     though no positive of COVID-19 in his facility, “there is significant potential for it
24   to enter the prison in the near future.”)
            18 https://bit.ly/BOP-AndreaCircleBear.
25
            19 https://bit.ly/BOP-JohnNg.
26
           20   https://www.bop.gov/coronavirus/



                                                13
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 14 of 20




 1                  C.    Mr. Fitch suffers from comorbidities
 2         Mr. Fitch is 61 years old and he suffers from comorbidities—three of them.
 3   He suffers from heart disease, kidney failure and hypertension. These
 4   vulnerabilities place him at higher risk for severe illness from COVID-19—thrice
 5   over. 21 Mr. Fitch is also vulnerable for a different, non-medical reason: he is a
 6   male. For reasons unknown, across the world, COVID-19 kills more men than
 7   women. 22
 8         Mr. Fitch has a multitude of medical conditions not being treated by the
 9   BOP. In 2016, Mr. Fitch was diagnosed with acute kidney failure and chronic
10   kidney disease. 23 However, the BOP failed to provide Mr. Fitch with urethra
11   surgery even though a urologist advised Mr. Fitch that the blocked urethra is
12   contributing to his kidney failure. 24 To date, the surgery has not been performed
13   despite the BOP telling Mr. Fitch in June 2019 it would be scheduled. 25
14         The BOP also refuses to allow Mr. Fitch to see a gastroenterologist for his
15   colon polyps discovered during a colonoscopy in 2014. 26 In 2018, Mr. Fitch had an
16
17
18
19
           21  See, e.g., U.S. v. Pinkerton, 2020 WL 2083968 (C.D. Ill. April 30, 2020)
     (reducing sentence from 84 months to time-served under §3582(c)(1) for Covid-19-
20   related reasons since the defendant suffers from comorbidities—diabetes and
     hypertension—that “increase the serious risk that Covid-19 poses for
21   Defendant.”)
            22 “COVID-19 kills more men than women. The immune system may be
22   why,” Science News (April 23, 2020)
23   https://www.sciencenews.org/article/coronavirus-covid-19-kills-more-men-than-
     women-why-immune-system
24          23 Ex. A at 0027, 0035.


25
           24 Ex A at 0033-0038.
           25 Id.
26
           26   Ex. A at 0023.



                                              14
       Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 15 of 20




 1   appointment with a surgeon to address the polyps, but the BOP cancelled that
 2   appointment and never reset it.
 3              The BOP has not scheduled Mr. Fitch an appointment with a dermatologist
 4   about his suspected skin cancer. 27 The BOP also has not scheduled Mr. Fitch a
 5   follow-up appointment with a cardiologist for his heart disease and it refuses to
 6   allow Mr. Fitch to consult with an orthopedic surgeon for the deformities in his
 7   feet. 28
 8              Mr. Fitch has needed spine surgery since 2007 for his degenerative disc
 9   disease. The BOP approved the surgery in 2016, but 4 years after its approval,
10   Mr. Fitch still has not had the surgery. 29 He continues to suffer in pain every
11   single day.
12              At age 61 with kidney failure, heart disease, hypertension, degenerative disc
13   disease, and other serious conditions not being properly treated, Mr. Fitch is not
14   getting the medical attention he needs in the BOP and his inability to self-care
15   leaves him at a heightened risk of serious illness or death from COVID-19. 30
16              The CDC warns that individuals with chronic medical issues are at a higher
17   risk for sever illness and death, advising them to take immediate preventive
18   actions by carefully sanitizing, social distancing and isolating. Mr. Fitch’s age and
19
20
21
                27 Ex A at 0015.
                28 Ex A at 0001.
22
              Ex A at 0009.
                29

23            United States v. Gorai, No. 2:18-CR-220-JCM (CWH), 2020 WL 1975372,
                30
     **2-4 (D. Nev. Apr. 24, 2020) (Granting motion for compassionate release for a
24   defendant who was high risk for COVID-19 because the BOP failed to promptly
     address his medical needs leaving him unable to self-care.); see also United States
25   v. Atkinson, No. 2:19-CR-55 JCM (CWH), 2020 WL 1904585, **2-4 (D. Nev. Apr.
     17, 2020)(granting motion for compassionate release where the defendant
26   indisputably ha[d] a preexisting medical condition that ma[de] him particularly
     susceptible to COVID-19.”).


                                                   15
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 16 of 20




 1   medical conditions put him at significant risk for even more severe and life-
 2   threatening illness should he be exposed to COVID-19 while incarcerated. Mr.
 3   Fitch’s limited mobility also leaves him unable to self-care while in prison because
 4   he cannot socially distance or isolate. The uncontrolled outbreak of COVID-19 in
 5   the BOP could have fatal consequences for Mr. Fitch.
 6         Based on these facts, Mr. Fitch asks this Court to find his current age, health
 7   conditions, and COVID-19’s devastating impact on those living in confined spaces
 8   are sufficiently serious to satisfy the medical criteria for a reduction in sentence.
 9                D.     Mr. Fitch has been incarcerated for 20 years and he has
                         served almost 16 years of this sentence
10
11         The second criterion for a sentence reduction requires that Mr. Fitch have
12   served at least 10 years or 75% of his term of imprisonment, whichever is less. See
13   U.S.S.G. § 1B1.13 cmt. n.1(A).
14         Here, Mr. Fitch has served almost 16 years in BOP custody on this sentence;
15   therefore, the second criterion is satisfied.
16                E.     Mr. Fitch poses a minimal risk to public safety and must
                         serve five years of supervised release with this Court’s
17
                         imposed conditions
18
19         Under the third criterion, this Court considers whether Mr. Fitch presents
20   “a danger to the safety of any other person or to the community, as provided in 18
21   U.S.C. § 3142(g).” See U.S.S.G. § 1B1.13(2).       Factors relevant to this inquiry
22   include: (1) the nature and circumstances of the offenses of conviction; (2) the
23   weight of the evidence; (3) the defendant’s history and characteristics; and (4) the
24   nature and seriousness of the danger posed by the defendant’s release. 18 U.S.C. §
25   3142(g).
26



                                                16
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 17 of 20




 1         Mr. Fitch was convicted of fraudulent activity that occurred between 1999
 2   and 2000.     The government charged the fraud in two separate indictments
 3   resulting in consecutive sentences. If the court consolidated the two cases, or
 4   imposed concurrent sentences, Mr. Fitch would be out of custody by now. Mr. Fitch
 5   is still incarcerated because these two sentences, based on the same fraudulent
 6   scheme, resulted in consecutive sentences. 20 years later, Mr. Fitch is an old man
 7   who can barely walk and with serious medical issues that are not being addressed
 8   by the BOP. Mr. Fitch has been severely punished and continued incarceration
 9   does not serve the goals of sentencing.
10         Mr. Fitch’s age, 31 health conditions (included his limited mobility) and the
11   considerable time served are all characteristics that show he poses a low risk of
12   engaging in further criminal conduct. Moreover, Mr. Fitch informed undersigned
13   counsel that the BOP scored him as a low risk to reoffend. And, any risk can be
14   assuaged through conditions of release such as home confinement or supervision
15   conditions.
16         Mr. Fitch must serve five years of supervised release under the conditions
17   imposed by this Court. During this supervision term, a Probation Officer will
18   provide oversight of Mr. Fitch’s conduct. Therefore, Mr. Fitch asks this Court to
19   find he poses a minimal risk, if any, upon release under the third criterion.
20                 F.    Relevant § 3553(a)          sentencing     factors    warrant
                         compassionate release
21
22         Under the compassionate release statute, when a defendant establishes the
23   existence of extraordinary and compelling circumstances justifying relief, courts
24
25         31 Under the “Age-Crime Curve” it is “well established that antisocial and
     criminal activity increases during adolescence, peaks around age 17 (with the peak
26   somewhat earlier for property than for violent crime), and declines as individuals
     enter adulthood.” Gary Sweeten et al., Age and the Explanation of Crime Revisited,
     42 J. Youth & Adolescence 921 (2013).


                                               17
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 18 of 20




 1   must consider the relevant sentencing factors of 18 U.S.C. §3553(a) to determine
 2   whether a sentencing reduction or modification is warranted. 18 U.S.C. §
 3   3582(c)(1)(A)(i).
 4          Here, Mr. Fitch’s age, compromised physical health, and the unique danger
 5   he faces of contracting COVID-19 in BOP custody, when combined with the other
 6   Section 3553(a) sentencing factors, warrant relief.
 7          A firm release plan is in place for Mr. Fitch. Undersigned counsel spoke with
 8   Kathy Densmore, Mr. Fitch’s sister, who also provided a letter for this Court. If
 9   Mr. Fitch is released from custody, Ms. Densmore has confirmed that he would live
10   with her and her husband. As Mr. Fitch and Ms. Densmore’s mother just passed
11   away weeks ago, Ms. Densmore is looking forward to having her bother home so
12   the family may grieve together and rebuild Mr. Fitch’s life, which includes getting
13   him the medical treatment he’s needed for years. Mr. Fitch’s transfer to home
14   confinement through this process will protect his safety concerns and help the BOP
15   decrease its population and risk without posing a risk of transmitting COVID-19
16   to the greater community.
17          Here, a reduction or modification of Mr. Fitch’s sentence would not diminish
18   the seriousness of the offense, nor would it place the public in any danger. The
19   extraordinary and compelling circumstances presented by the uncontrolled spread
20   of COVID-19 in BOP facilities—compounded by the heightened risks Mr. Fitch
21   faces and whose ability to engage in basic self-protective measures is restricted—
22   warrant compassionate release.
23          IV.    Conclusion
24          The novel coronavirus that causes COVID-19 has triggered a pandemic. The
25   virus is highly transmissible, extraordinarily dangerous, and poses a severe threat
26   of death to older individuals with underlying illnesses. Given Mr. Fitch’s age and



                                               18
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 19 of 20




 1   health issues, he is exceptionally vulnerable to contracting the deadly disease,
 2   which constitutes “extraordinary and compelling reasons” to grant his motion for
 3   compassionate release. Mr. Fitch seeks an order reducing his sentence to time
 4   served. Alternatively, Mr. Fitch seeks an order allowing him to serve a portion of
 5   any remaining reduced sentence on home confinement.
 6
 7         Dated: June 2, 2020.
 8                                            RENE L. VALLADARES
                                              Federal Public Defender
 9
10                                       By: /s/Margaret W. Lambrose
                                              MARGARET W. LAMBROSE
                                              Assistant Federal Public Defender
11
12                                            Attorney for David Kent Fitch

13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                              19
      Case 2:04-cr-00262-JCM-PAL Document 398 Filed 06/02/20 Page 20 of 20




 1                       CERTIFICATE OF ELECTRONIC SERVICE
 2         The undersigned hereby certifies that she is an employee of the Federal
 3   Public Defender for the District of Nevada and is a person of such age and
 4   discretion as to be competent to serve papers.
 5         That on June 2, 2020, she served an electronic copy of the above and
 6   foregoing Emergency Motion for Order Reducing Sentence or Modifying
 7   Judgment under 18 U.S.C. § 3582 (c)(1)(A)(i) and Authorizing Any
 8   Remaining Portion of His Sentence to be Served on Home Confinement
 9   by electronic service (ECF) to the person named below:
10
11                      NICHOLAS A. TRUTANICH
                        United States Attorney
12                      ADAM M. FLAKE
                        Assistant United States Attorney
13                      501 Las Vegas Blvd. South
                        Suite 1100
14                      Las Vegas, NV 89101
15
                                               /s/ Marlene Mercado
16                                             Employee of the Federal Public
                                               Defender
17
18
19
20
21
22
23
24
25
26



                                              20
